 

Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 3, 2020, by and among KLX Energy Services Holdings, Inc., a Delaware
corporation (“Parent”), Archer Holdco LLC, a Texas limited liability company
(“Archer”), Geveran Investments Limited, a limited company registered in Cyprus
(“Geveran”), Famatown Finance Limited, a limited company registered in Cyprus
(“Famatown”), Robertson QES Investment LLC, a Delaware limited liability company
(“Robertson”), Quintana Energy Partners—QES Holdings LLC, a Delaware limited
liability company (“QEP”), Quintana Energy Fund – TE, L.P., a Cayman Islands
exempted limited partnership (“QEF TE”) and Quintana Energy Fund – FI, L.P., a
Cayman Islands exempted limited partnership (“QEF FI”, and together with QEP and
QEF TE, the “Quintana Funds”, and the Quintana Funds, together with Archer,
Geveran, Famatown and Robertson, the “Stockholders” and each individually, a
“Stockholder”). Parent and the Stockholders are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Parent, Krypton Merger Sub, Inc., a Delaware corporation and an
indirect wholly owned subsidiary of Parent (“Merger Sub”), Quintana Energy
Services Inc., a Delaware corporation (the “Company”) and the other parties
named therein have entered into that certain Agreement and Plan of Merger, dated
as of the date hereof (as the same may be amended or supplemented, the “Merger
Agreement”), pursuant to which, among other things, Merger Sub will be merged
with and into the Company, with the Company surviving as an indirect wholly
owned subsidiary of Parent (the “Merger”), and each outstanding share of common
stock, par value $0.01 per share, of the Company (“Company Common Stock”) will
be converted into the right to receive the Merger Consideration (as defined in
the Merger Agreement);

 

WHEREAS, upon the consummation of the Merger, subject to the terms of the Merger
Agreement, the Stockholders shall receive shares of common stock, par value
$0.01 per share, of Parent (“Common Stock”) in exchange for the shares of
Company Common Stock formerly held by them; and

 

WHEREAS, Parent and the Stockholders desire to enter into this Agreement, which
will only become effective if and on the date that the Merger is consummated
(the “Closing Date”), to provide the Stockholders with certain rights relating
to the registration of shares of Common Stock to be received by them, whether
pursuant to the Merger or otherwise, and any other securities that fall within
the definition of “Registrable Securities” hereunder.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the Parties hereto hereby agree as follows:

 

1.           Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise; provided that, for the purposes of this
Agreement, no Stockholder shall be deemed an Affiliate of Parent or any of its
Subsidiaries, and neither Parent nor any of its Subsidiaries shall be deemed an
Affiliate of any Stockholder.

 



 

 

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors (or any successor governing body) of
Parent.

 

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
for commercial banks in New York, New York.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the recitals.

 

“Controlling Person” means a “controlling person” within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act.

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“DTC” has the meaning set forth in Section 5(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Inspectors” has the meaning set forth in Section 5(h).

 

“Stockholders” has the meaning set forth in the preamble.

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Merger Sub” has the meaning set forth in the recitals.

 

“Parent” has the meaning set forth in the preamble and includes Parent’s
successors by merger, acquisition, reorganization or otherwise.

 

“Party” and “Parties” have the meanings set forth in the preamble.

 



 2 

 

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Piggyback Sale” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Registrable Securities” means the Common Stock owned by each Stockholder (or
its Affiliates) as of the date hereof and other shares of Common Stock otherwise
held by such Stockholder (or its Affiliates) from time to time; provided,
however, that such Common Stock shall cease to be Registrable Securities when
(i) such Common Stock has been disposed of pursuant to an effective Registration
Statement, (ii) such Common Stock is sold under circumstances in which all of
the applicable conditions of Rule 144 under the Securities Act (or any successor
rule under the Securities Act) are met and all restrictive legends have been
removed from such Common Stock, (iii) such Common Stock represents less than 2%
of the aggregate number of shares of Common Stock then issued and outstanding
and such Common Stock becomes eligible for immediate sale pursuant to Rule 144
(or any successor rule under the Securities Act) without time, volume or manner
of sale restrictions, or (iv) such Common Stock ceases to be outstanding.

 

“Registration Statement” means any registration statement of Parent, including a
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such registration statement.

 

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by Parent pursuant to Section 6.

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a).

 



 3 

 

 

“Shelf Supplement” means a supplement to a prospectus for the purpose of
effecting an offering pursuant to Rule 415 under the Securities Act or any
successor rule thereto.

 

“Shelf Takedown” has the meaning set forth in Section 2(c).

 

“Shelf Takedown Notice” has the meaning set forth in Section 2(c).

 

“Underwritten Offering” means a sale of securities of Parent to an underwriter
or underwriters for reoffering to the public.

 

2.           Demand Registration; Shelf Registration; Shelf Takedowns.

 

(a)               At any time after the effective time of the Merger, holders of
a majority of the Registrable Securities then outstanding may request
registration under the Securities Act of all or any portion of their Registrable
Securities pursuant to a Registration Statement on Form S-3 (or if not eligible
for Form S-3, on Form S-1) or any successor forms thereto (any such
registration, a “Demand Registration”). The request for a Demand Registration
shall specify the number of Registrable Securities requested to be included in
the Demand Registration. Upon receipt of any such request, Parent shall promptly
(but in no event later than five Business Days following receipt thereof)
deliver notice of such request to all other holders of Registrable Securities
who shall then have 10 days from the date such notice is given to notify Parent
in writing of their desire to be included in such registration. Parent shall
prepare and file with (or confidentially submit to) the Commission a
Registration Statement on Form S-3 (or if not eligible for Form S-3, on Form
S-1) or any successor forms thereto covering all of the Registrable Securities
that the holders thereof have requested to be included in such Demand
Registration within 90 days after the date on which the initial request is given
and shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective by the Commission as soon as practicable
thereafter. Parent shall not be required to effect more than one Demand
Registration for the holders of Registrable Securities.

 

(b)               At such time as Parent is qualified to use a Registration
Statement on Form S-3 or the then appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto (a “Shelf Registration Statement”), a holder of
Registrable Securities shall have the right to request the registration under
the Securities Act of all or any portion of their Registrable Securities for an
offering on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act or any successor rule thereto (a “Shelf Registration”). Such
request for a Shelf Registration shall specify the number of Registrable
Securities requested to be included in the Shelf Registration. Upon receipt of
any such request, Parent shall promptly (but in no event later than five
Business Days following receipt thereof) deliver notice of such request to all
other holders of Registrable Securities, if any, who shall then have 10 days
from the date such notice is given to notify Parent in writing of their desire
to be included in such registration. Parent shall prepare and file with or
confidentially submit to the Commission a Shelf Registration Statement covering
all of the Registrable Securities that the holders thereof have requested to be
included in such Shelf Registration within 45 days after the date on which the
initial request is given and shall use commercially reasonable efforts to cause
such Shelf Registration Statement to be declared effective by the Commission as
soon as practicable thereafter. Each Shelf Registration Statement shall provide
for the resale pursuant to any method or combination of methods legally
available to, and requested by, the holders of Registrable Securities. After the
filing of a Shelf Registration Statement, and until all Registrable Securities
covered by such Shelf Registration Statement have ceased to be Registrable
Securities, Parent shall use its commercially reasonable efforts to ensure that
such Shelf Registration Statement remains continuously effective.

 



 4 

 

 

(c)               At any time that the Shelf Registration Statement is
effective, if a holder of Registrable Securities covered by such Shelf
Registration Statement delivers a notice to Parent (a “Shelf Takedown Notice”)
stating that such holder intends to effect an offering of all or part of its
Registrable Securities included in such Shelf Registration Statement (a “Shelf
Takedown”) and Parent is eligible to use such Shelf Registration Statement for
such Shelf Takedown, then Parent shall take all actions reasonably required,
including amending or supplementing such Shelf Registration Statement, to enable
such Registrable Securities to be offered and sold as contemplated by such Shelf
Takedown Notice. Each Shelf Takedown Notice shall specify the number of
Registrable Securities to be offered and sold under the Shelf Takedown. Upon
receipt of a Shelf Takedown Notice, Parent shall promptly (but in no event later
than 2 Business Days following receipt thereof) deliver notice of such Shelf
Takedown Notice to all other holders of Registrable Securities, if any, who
shall then have 5 Business Days from the date such notice is given to notify
Parent in writing of their desire to be included in such Shelf Takedown. Parent
shall prepare and file with the Commission a Shelf Supplement as soon as
practicable after the date on which it received the Shelf Takedown Notice and,
if such Shelf Supplement is an amendment to such Shelf Registration Statement,
shall use its commercially reasonable efforts to cause such Shelf Supplement to
be declared effective by the Commission as soon as practicable thereafter. The
priority for inclusion of Registrable Securities in a Shelf Takedown will be
determined as specified in Section 2(f).

 

(d)               Parent shall not be obligated to effect any Shelf Takedown
within 120 days after the effective date of a previous Shelf Takedown or Demand
Registration in which holders of Registrable Securities were permitted to
register the offer and sale under the Securities Act, and actually sold, at
least 50% of the Registrable Securities requested to be included therein.
Additionally, Parent shall not be obligated to effect any Shelf Takedown with
respect to any offering that would reasonably be expected to result in net
proceeds of less than $30 million to the participating holders. Parent may
postpone for up to 120 days the filing or effectiveness of a Registration
Statement for any Demand Registration or Shelf Takedown and the filing of any
Shelf Supplement if the Board determines in its reasonable good faith judgment
that such Demand Registration or Shelf Takedown would: (i) materially interfere
with a significant acquisition, corporate organization, financing, securities
offering or other similar transaction involving Parent; (ii) require premature
disclosure of material information that Parent has a bona fide business purpose
for preserving as confidential; or (iii) render Parent unable to materially
comply with requirements under the Securities Act or Exchange Act; provided,
that in such event the holders of a majority of the Registrable Securities
initiating such Demand Registration or Shelf Takedown shall be entitled to
withdraw such request and, if such request for a Demand Registration or Shelf
Takedown is withdrawn, such Demand Registration or Shelf Takedown shall not
count as one of the permitted Demand Registrations or Shelf Takedowns hereunder
and Parent shall pay all registration expenses in connection with such
registration. Parent may delay a Demand Registration or Shelf Takedown hereunder
only twice in any period of 12 consecutive months.

 



 5 

 

 

(e)                If the holders of Registrable Securities initially requesting
a Demand Registration or Shelf Takedown elect to distribute the Registrable
Securities covered by their request in an Underwritten Offering, they shall so
advise Parent as a part of their request made pursuant to Section 2(a) or
Section 2(b) and Parent shall include such information in its notice to the
other holders of Registrable Securities. Parent, on the one hand, and the
holders of the Registrable Securities (pursuant to the consent of the holders of
a majority of the Registrable Securities proposed to be included in such Demand
Registration or Shelf Takedown), on the other, shall each select an investment
banking firm to act as one of the two managing underwriters in connection with
such offering; provided, that such selection shall be subject to the consent of
the other Party, which consent shall not be unreasonably withheld or delayed.

 

(f)                Parent may include in any Demand Registration or Shelf
Takedown for an Underwritten Offering any securities that are not Registrable
Securities on behalf of Parent or on behalf of a holder of Common Stock that are
not Registrable Securities if such holder has contractual piggyback registration
rights and such securities are registered on a Shelf Registration Statement;
provided, however, that if a Shelf Takedown involves an Underwritten Offering
and the managing underwriter of the requested Demand Registration or Shelf
Takedown advises Parent and the holders of Registrable Securities in writing
that in its reasonable and good faith opinion the number of shares of Common
Stock proposed to be included in the Demand Registration or Shelf Takedown,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such Underwritten Offering, exceeds the number of
shares of Common Stock that can be sold in such Underwritten Offering and/or the
number of shares of Common Stock proposed to be included in such Demand
Registration or Shelf Takedown would adversely affect the price per share of the
Common Stock proposed to be sold in such Underwritten Offering, Parent shall
include in such Demand Registration or Shelf Takedown (i) first, the shares of
Common Stock that the holders of Registrable Securities propose to sell, and
(ii) second, the shares of Common Stock proposed to be included therein by any
other Persons (including shares of Common Stock to be sold for the account of
Parent and/or other holders of Common Stock) allocated among such Persons in
such manner as they may agree. If the managing underwriter determines that less
than all of the Registrable Securities proposed to be sold can be included in
such offering, then the Registrable Securities that are included in such
offering shall be allocated pro rata among the respective holders thereof on the
basis of the number of shares of Common Stock owned by each such holder or in
such manner as they may agree.

 



 6 

 

 

3.           Piggyback Sale.

 

(a)               Whenever Parent proposes the offer and sale of any of the
Common Stock or other securities under the Securities Act (other than a
registration (i) pursuant to a Registration Statement on Form S-8 (or other
registration solely relating to an offering or sale to employees or directors of
Parent pursuant to any employee stock plan or other employee benefit
arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto), or (iii) in connection with any dividend or
distribution reinvestment or similar plan), whether for its own account or for
the account of one or more stockholders of Parent (a “Piggyback Sale”), Parent
shall give prompt written notice (in any event no later than 10 days prior to
the initiation of such offer and sale) to the holders of Registrable Securities
of its intention to effect such an offer and sale and, subject to Sections 3(b)
and 3(c), shall include in such an offer and sale all Registrable Securities
with respect to which Parent has received written requests for inclusion from
the holders of Registrable Securities within 7 Business Days after Parent’s
notice has been given to each such holder. Parent may postpone or withdraw such
offering or sale at any time in its sole discretion.

 

(b)               If a Piggyback Sale is initiated as a primary Underwritten
Offering on behalf of Parent and the managing underwriter advises Parent and the
holders of Registrable Securities (if any holders of Registrable Securities have
elected to include Registrable Securities in such Piggyback Sale) in writing
that in its reasonable and good faith opinion the number of shares of Common
Stock proposed to be included in such registration or takedown, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such Underwritten Offering, exceeds the number of shares of Common
Stock that can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the shares of Common Stock to be sold in
such offering, Parent shall include in such registration or takedown (i) first,
the shares of Common Stock that Parent proposes to sell; and (ii) second, the
shares of Common Stock requested to be included therein by holders of
Registrable Securities, allocated among such holders pro rata based on the
number of shares of Common Stock held by each applicable holder or in such
manner as they may agree.

 

(c)               If a Piggyback Sale is initiated as an Underwritten Offering
on behalf of a holder of shares of Common Stock other than Registrable
Securities, and the managing underwriter advises Parent in writing that in its
reasonable and good faith opinion the number of shares of Common Stock proposed
to be included in such registration or takedown, including all Registrable
Securities and all other shares of Common Stock proposed to be included in such
Underwritten Offering, exceeds the number of shares of Common Stock that can be
sold in such offering and/or that the number of shares of Common Stock proposed
to be included in any such registration or takedown would adversely affect the
price per share of the Common Stock to be sold in such offering, Parent shall
include in such registration or takedown (i) first, the shares of Common Stock
requested to be included therein by the holder(s) requesting such registration
or takedown; and (ii) second, the shares of Common Stock requested to be
included therein by the holders of Registrable Securities and by the other
holders of shares of Common Stock (other than holders of Registrable Securities)
with registration rights entitling them to participate in such Underwritten
Offering, allocated among such holders pro rata on the basis of the number of
shares of Common Stock held by each applicable holder or in such manner as they
may agree.

 



 7 

 

 

(d)               If any Piggyback Sale is initiated as a primary Underwritten
Offering on behalf of Parent, Parent shall select the investment banking firm or
firms to act as the managing underwriter or underwriters in connection with such
offering.

 

4.           Holdbacks; Other Restrictions and Acknowledgements.

 

(a)               In connection with any Underwritten Offering, if requested by
the managing underwriter, each Stockholder agrees to enter into customary
agreements restricting the public sale or distribution of equity securities of
Parent (including sales pursuant to Rule 144 under the Securities Act) during
the period commencing on the launch of such offering but no earlier than ten
(10) days prior to the “pricing” of such Underwritten Offering and continuing
for not more than ninety (90) days after the date of the “final” Prospectus (or
“final” prospectus supplement if the Underwritten Offering is made pursuant to a
Shelf Registration Statement), pursuant to which such Underwritten Offering
shall be made, or such lesser period as is required by the lead managing
underwriter(s).

 

(b)               If any Demand Registration or Shelf Takedown involves an
Underwritten Offering, Parent, if requested by the managing underwriter, will
not effect any public sale or distribution of any common equity (or securities
convertible into or exchangeable or exercisable for common equity) (other than a
registration statement on Form S-4, Form S-8 or any successor forms thereto or
any other form for the registration of securities issued or to be issued in
connection with a merger, acquisition or employee benefit plan) for its own
account within ninety (90) days after the effective date of such registration
except as may otherwise be agreed between Parent and the lead managing
underwriter(s) of such Underwritten Offering.

 

(c)               Parent covenants and agrees during the term of this Agreement,
without the prior written consent of the Stockholders, not to enter into any
other registration rights agreement that (i) contains registration rights in
favor of a third party that would have priority to the rights of Stockholders
contained in this Agreement or (ii) grants any third party with a right to cause
Parent to effect a registration similar to the Demand Registration during such
period (unless the Stockholders are permitted to participate pro rata with such
third party in such registration).

 

5.           Registration Procedures. If and whenever the holders of Registrable
Securities request that the offer and sale of any Registrable Securities be
registered under the Securities Act or any Registrable Securities be distributed
in a Shelf Takedown pursuant to the provisions of this Agreement, Parent shall
use its commercially reasonable efforts to effect the offer and sale of such
Registrable Securities under the Securities Act in accordance with the intended
method of disposition thereof, and pursuant thereto Parent shall as soon as
reasonably practicable and as applicable:

 



 8 

 



 

(a)               subject to Section 2, prepare and file with the Commission a
Registration Statement covering such Registrable Securities and use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective;

 

(b)               prepare and file with the Commission such amendments,
post-effective amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
subject thereto for a period ending on the earlier of (i) 6 months after the
effective date of such Registration Statement and (ii) the date on which all the
Registrable Securities subject thereto have been sold pursuant to such
Registration Statement;

 

(c)               within a reasonable time before filing such Registration
Statement, Prospectus or amendments or supplements thereto with the Commission,
furnish to one counsel selected by the holders of a majority of the Registrable
Securities included in such Registration Statement, Prospectus or amendments or
supplements thereto copies of such documents proposed to be filed, which
documents shall be subject to the review, comment and approval of such counsel;

 

(d)               notify each selling holder of Registrable Securities, promptly
after Parent receives notice thereof, of the time when such Registration
Statement has been declared effective or a supplement to any Prospectus forming
a part of such Registration Statement has been filed with the Commission;

 

(e)               furnish to each selling holder of Registrable Securities such
number of copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and any supplement thereto (in each case
including all exhibits and documents incorporated by reference therein) and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

(f)                use its commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions as any selling holder reasonably requests and do any
and all other acts and things which may be reasonably necessary or advisable to
enable such holders to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such holders; provided, that Parent shall not be
required to qualify generally to do business, subject itself to general taxation
or consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for this Section 5(f);

 

(g)               notify each selling holder of such Registrable Securities, at
any time when a Prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event that would cause the
Prospectus included in such Registration Statement to contain an untrue
statement of a material fact or omit any fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, and, at the request of any such holder, Parent shall
prepare a supplement or amendment to such Prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;

 



 9 

 

 

(h)               make available for inspection by any selling holder of
Registrable Securities, any underwriter participating in any disposition
pursuant to such Registration Statement and any attorney, accountant or other
agent retained by any such holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of Parent, and cause Parent’s officers, directors and employees
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement;

 

(i)                provide a transfer agent and registrar (which may be the same
entity) for all such Registrable Securities not later than the effective date of
such registration;

 

(j)                use its commercially reasonable efforts to cause such
Registrable Securities to be listed on each securities exchange on which the
Common Stock is then listed;

 

(k)               in connection with an Underwritten Offering, enter into such
customary agreements (including underwriting and lock-up agreements in customary
form) and take all such other customary actions as the holders of such
Registrable Securities or the managing underwriter of such offering reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, making appropriate officers of Parent
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities));

 

(l)                otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission and make available
to its holders an earnings statement (in a form that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 under the Securities Act or any
successor rule thereto) no later than thirty (30) days after the end of the
12-month period beginning with the first day of Parent’s first full fiscal
quarter after the effective date of such Registration Statement, which earnings
statement shall cover said 12-month period, and which requirement will be deemed
to be satisfied if Parent timely files complete and accurate information on
Forms 10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with Rule
158 under the Securities Act or any successor rule thereto;

 

(m)              furnish to each selling holder of Registrable Securities and
each underwriter, if any, with (i) a written legal opinion of Parent’s outside
counsel, dated the closing date of the offering, in form and substance as is
customarily given in opinions of registrants’ counsel to underwriters in
underwritten registered offerings; and (ii) on the date of the applicable
Prospectus, on the effective date of any post-effective amendment to the
applicable Registration Statement and at the closing of the offering, dated the
respective dates of delivery thereof, a “comfort” letter signed by Parent’s
independent certified public accountants in form and substance as is customarily
given in accountants’ letters to underwriters in underwritten registered
offerings;

 



 10 

 



 

(n)              without limiting Section 5(f), use its commercially reasonable
efforts to cause such Registrable Securities to be registered with or approved
by such other governmental agencies or authorities as may be necessary by virtue
of the business and operations of Parent to enable the holders of such
Registrable Securities to consummate the disposition of such Registrable
Securities in accordance with their intended method of distribution thereof;

 

(o)              notify the holders of Registrable Securities promptly of any
request by the Commission for the amending or supplementing of such Registration
Statement or Prospectus or for additional information;

 

(p)              advise the holders of Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its commercially reasonable efforts to prevent the issuance of
any stop order or to obtain its withdrawal at the earliest possible moment if
such stop order should be issued;

 

(q)              permit any holder of Registrable Securities which holder, in
its sole and exclusive judgment, might be deemed to be an underwriter or a
Controlling Person of Parent, to participate in the preparation of such
Registration Statement and to require the insertion therein of language,
furnished to Parent in writing, which in the reasonable judgment of such holder
and its counsel should be included;

 

(r)               cooperate with the holders of the Registrable Securities to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold pursuant to such Registration Statement free
of any restrictive legends and representing such number of shares of Common
Stock and registered in such names as the holders of the Registrable Securities
may reasonably request a reasonable period of time prior to sales of Registrable
Securities pursuant to such Registration Statement; provided, that Parent may
satisfy its obligations hereunder without issuing physical stock certificates
through the use of the facilities of The Depository Trust Company (“DTC”);

 

(s)               not later than the effective date of such Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with DTC; provided, that
Parent may satisfy its obligations hereunder without issuing physical stock
certificates through the use of the facilities of DTC;

 

(t)                take no direct or indirect action prohibited by Regulation M
under the Exchange Act; provided, that, to the extent that any prohibition is
applicable to Parent, Parent will take all commercially reasonable action to
make any such prohibition inapplicable; and

 

 11 





 

(u)              otherwise use its commercially reasonable efforts to take all
other steps necessary to effect the registration of such Registrable Securities
contemplated hereby.

 

6.           Expenses. All expenses (other than Selling Expenses) incurred by
Parent in complying with its obligations pursuant to this Agreement and in
connection with the registration and disposition of Registrable Securities shall
be paid by Parent, including, without limitation, all (i) registration and
filing fees (including, without limitation, any fees relating to filings
required to be made with, or the listing of any Registrable Securities on, any
securities exchange or over-the-counter trading market on which the Registrable
Securities are listed or quoted); (ii) underwriting expenses (other than fees,
commissions or discounts); (iii) expenses of any audits incident to or required
by any such registration; (iv) fees and expenses of complying with securities
and “blue sky” laws (including, without limitation, fees and disbursements of
counsel for Parent in connection with “blue sky” qualifications or exemptions of
the Registrable Securities) of any domestic jurisdictions, reasonably requested
by the holders of Registrable Securities; (v) printing expenses; (vi) messenger,
telephone and delivery expenses; (vii) fees and expenses of Parent’s counsel and
accountants; (viii) Financial Industry Regulatory Authority, Inc. filing fees
(if any); and (ix) reasonable fees and expenses of one counsel for the holders
of Registrable Securities participating in such registration as a group
(selected by the holders of a majority of the Registrable Securities being sold
in any offering). In addition, Parent shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audits. All Selling Expenses
relating to the offer and sale of Registrable Securities registered under the
Securities Act pursuant to this Agreement shall be borne and paid by the holders
of such Registrable Securities, in proportion to the number of Registrable
Securities included in such registration for each such holder.

 

7.           Indemnification.

 

(a)               Parent shall indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, such holder’s
officers, directors, managers, members, partners, stockholders, employees and
Affiliates, each underwriter, broker or any other Person acting on behalf of
such holder of Registrable Securities and each other Controlling Person, if any,
who controls any of the foregoing Persons, against all losses, claims, actions,
damages, liabilities and expenses, joint or several, to which any of the
foregoing Persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, actions, damages, liabilities or expenses arise
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading; and shall reimburse
such Persons for any legal or other expenses reasonably incurred by any of them
in connection with investigating or defending any such loss, claim, action,
damage or liability, except insofar as the same are caused by or contained in
any information furnished in writing to Parent by such holder expressly for use
therein or by such holder’s failure to deliver a copy of the Registration
Statement, Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act or any successor rule thereto) or
any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after Parent has furnished such holder with a sufficient
number of copies of the same prior to any written confirmation of the sale of
Registrable Securities. This indemnity shall be in addition to any liability
Parent may otherwise have.

 



12 



 

(b)              In connection with any registration in which a holder of
Registrable Securities is participating, such holder shall furnish to Parent in
writing such information as Parent reasonably requests for use in connection
with any such Registration Statement or Prospectus and, to the extent permitted
by law, shall indemnify and hold harmless, Parent, each director of Parent, each
officer of Parent who shall sign such Registration Statement, each underwriter,
broker or other Person acting on behalf of the holders of Registrable Securities
and each Controlling Person who controls any of the foregoing Persons against
any losses, claims, actions, damages, liabilities or expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of a Prospectus, preliminary
Prospectus or free writing prospectus, in light of the circumstances under which
they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished in writing by
such holder; provided, that the obligation to indemnify shall be several, not
joint and several, for such holder and shall not exceed an amount equal to the
net proceeds (after underwriting fees, commissions or discounts) actually
received by such holder from the sale of Registrable Securities pursuant to such
Registration Statement. This indemnity shall be in addition to any liability the
selling holder may otherwise have.

 

(c)               Promptly after receipt by an indemnified party of notice of
the commencement of any action involving a claim referred to in this Section 7,
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that, if (i) any indemnified party shall
have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Controlling Person of such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.

 



13 



 

(d)               If the indemnification provided for hereunder is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage, liability or action referred to herein, then
the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amounts paid or payable by such indemnified
party as a result of such loss, claim, damage, liability or action in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions that resulted in such loss, claim,
damage, liability or action as well as any other relevant equitable
considerations; provided, that the maximum amount of liability in respect of
such contribution shall be limited, in the case of each holder of Registrable
Securities, to an amount equal to the net proceeds (after underwriting fees,
commissions or discounts) actually received by such seller from the sale of
Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party, whether the violation of the Securities Act or any other
similar federal or state securities laws or rule or regulation promulgated
thereunder applicable to Parent and relating to action or inaction required of
Parent in connection with any applicable registration, qualification or
compliance was perpetrated by the indemnifying party or the indemnified party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Parties agree
that it would not be just and equitable if contribution pursuant hereto were
determined by pro rata allocation or by any other method or allocation which
does not take account of the equitable considerations referred to herein. No
Person guilty or liable of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 



 14 

 

 

8.           Participation in Underwritten Registrations. No Person may
participate in any registration hereunder that is underwritten unless such
Person (a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements.

 

9.           Rule 144 Compliance. With a view to making available to the holders
of Registrable Securities the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit a holder to sell
securities of Parent to the public without registration, Parent shall:

 

(a)               use commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144;

 

(b)               use commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of Parent
under the Securities Act and the Exchange Act; and

 

(c)               furnish to any holder so long as such holder owns Registrable
Securities, promptly upon request, (i) a written statement by Parent as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of Parent, unless available in the Electronic Data Gathering, Analysis and
Retrieval database of the Commission (“EDGAR”), (iii) such other reports and
documents so filed or furnished by Parent as such holder may reasonably request
in connection with the sale of Registrable Securities without registration and,
unless such reports or documents are available in EDGAR (iv) the opinion of
Parent’s counsel, in form and substance reasonably acceptable to the transfer
agent for the Common Stock, relating to such matters as such transfer agent may
reasonably request in connection with the removal of any restrictive legends
contained on such Common Stock.

 

10.         Recapitalization, Exchanges, Etc. Affecting the Securities. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all Common Stock of Parent or any successor or assign of
Parent (whether by merger, consolidation, sale of assets or otherwise) that may
be issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, splits,
recapitalizations, pro rata distributions and the like occurring on or after the
date of this Agreement.

 

11.         Effective Date; Termination. This Agreement shall become effective
as of the Closing Date, and if the Merger Agreement is terminated in accordance
with its terms, then this Agreement shall terminate and be null and void ab
initio. After the Closing Date, this Agreement shall terminate and be of no
further force or effect when there shall no longer be any Registrable Securities
outstanding; provided, that the provisions of Section 6 and Section 7 shall
survive any such termination.

 



15 



 

12.         Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows:

 

(a)               if sent by registered or certified mail in the United States
return receipt requested, upon receipt;

 

(b)               if sent by nationally recognized overnight air courier, one
(1) Business Day after mailing;

 

(c)               if sent by facsimile transmission, when transmitted and
receipt is confirmed;

 

(d)              (d) if sent by e-mail transmission, with a copy sent on the
same day in the manner provided in Section 12(a), Section 12(b) or
Section 12(c), when transmitted and receipt is confirmed; and (v) if otherwise
actually personally delivered, when delivered. All communications to the Parties
shall be sent to the following addresses (or any other address that any such
Party may designate by written notice to the other Party):

 

If to Parent:

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way

Wellington, FL 33414

Facsimile: (561) 791-5479

Attention: Jonathan Mann

Email: Jonathan.Mann@KLXEnergy.com

 

With copies (which shall not constitute notice) to:

 

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, NY 10022

Attention: Valerie Ford Jacob, Esq.

                   Paul K. Humphreys, Esq.

Email: Valerie.Jacob@freshfields.com

            Paul.Humphreys@freshfields.com

 

If to Stockholders:

 



c/o Quintana Energy Services Inc.

1415 Louisiana Street

Suite 2900

Houston, TX 77002

Facsimile: (713) 751-7520



Attention: Max Bouthillette



Email: maxb@qesinc.com

 



 16 

 



 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1000 Louisiana Street, Suite 6800

Houston, Texas 77002

Attention:  Frank E. Bayouth, Esq.

                    Eric C. Otness, Esq.

Email: Frank.Bayouth@skadden.com

    Eric.Otness@skadden.com

 

13.         Entire Agreement. This Agreement and any related exhibits and
schedules thereto, constitutes the sole and entire agreement of the Parties to
this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. Notwithstanding the
foregoing, in the event of any conflict between the terms and provisions of this
Agreement, the terms and conditions of this Agreement shall control.

 



 17 

 

 

14.         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Parent may assign this Agreement at any time in
connection with a sale or acquisition of Parent, whether by merger,
consolidation, sale of all or substantially all of Parent’s assets, or similar
transaction, without the consent of the Stockholders; provided, that the
successor or acquiring Person agrees in writing to assume all of Parent’s rights
and obligations under this Agreement. Each Stockholder may assign its rights
hereunder to any purchaser or transferee of Registrable Securities; provided,
that such purchaser or transferee shall, as a condition to the effectiveness of
such assignment, be required to execute a counterpart to this Agreement agreeing
to be treated as a Stockholder in Parent whereupon such purchaser or transferee
shall have the benefits of, and shall be subject to the restrictions contained
in, this Agreement as if such purchaser or transferee was originally a
Stockholder included in the definition of a Stockholder herein and had
originally been a Party hereto.

 

15.         No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement; provided, however, the Parties
hereto hereby acknowledge that the Persons set forth in Section 7 are express
third-party beneficiaries of the obligations of the Parties hereto set forth in
Section 7.

 

16.         Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

17.         Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each
of the Parties hereto. No waiver by any Party hereto of any default,
misrepresentation or breach of warranty or covenant hereunder, regardless of
whether intentional, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

18.         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

19.         Remedies. Each holder of Registrable Securities that is a Party
hereto in addition to being entitled to exercise all rights granted by law,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement. Parent acknowledges that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Agreement and Parent hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.

 



 18 

 

 

20.         Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the Delaware
Chancery Courts located in Wilmington, Delaware, or, if such court shall not
have jurisdiction, any federal court of the United States of America or other
Delaware state court located in Wilmington, Delaware, and appropriate appellate
courts therefrom, and each Party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by mail to such Party’s address set
forth herein shall be effective service of process for any suit, action or other
proceeding brought in any such court. The Parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts, and irrevocably waive and agree not to plead
or claim in any such court that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

21.         Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Party to this Agreement certifies and
acknowledges that (a) no representative of the other Party has represented,
expressly or otherwise, that such other Party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such Party has considered
the implications of this waiver, (c) such Party makes this waiver voluntarily,
and (d) such Party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 21.

 

22.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

23.         Further Assurances. Each of the Parties to this Agreement shall, and
shall cause their controlled Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and to give
effect to the transactions contemplated hereby.

 

(SIGNATURE PAGE FOLLOWS)

 



 19 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 

  KLX ENERGY SERVICES HOLDINGS, INC.           By: /s/ Thomas P. McCaffrey  
Name: Thomas P. McCaffrey   Title: CEO, CFO and President

 



[Signature Page to Registration Rights Agreement]



 



 

 

  ARCHER HOLDCO LLC               By: /s/ Adam Todd     Name: Adam Todd    
Title:General Counsel

 

Signature Page to Registration Rights Agreement

 





 

 

  GEVERAN INVESTMENTS LIMITED               By: /s/ Spyros Episkopou   Name:
Spyros Episkopou   Title: Director

 



Signature Page to Registration Rights Agreement

 



 

 

 

  FAMATOWN FINANCE LIMITED               By: /s/ Spyros Episkopou     Name:
Spyros Episkopou     Title: Director

 

Signature Page to Registration Rights Agreement

 





 

 

  ROBERTSON QES INVESTMENT LLC                   By: /s/ Corbin J. Robertson,
Jr.     Name:  Corbin J. Robertson, Jr   Title: Manager

 

Signature Page to Registration Rights Agreement

 





 

 

  QUINTANA ENERGY PARTNERS—QES HOLDINGS, L.L.C.

 

 

By:Quintana Energy Partners, L.P.,
its managing member

 

By:Quintana Capital Group, L.P.,
its general partner

 

By:Quintana Capital Group GP Ltd.,
its general partner

 

  By: /s/ Corbin J. Robertson, Jr.     Name: Corbin J. Robertson, Jr.     Title:
Managing Partner

 

  QUINTANA ENERGY FUND—TE, L.P.

 

 

By:Quintana Capital Group, L.P.,
its general partner

 

By:Quintana Capital Group GP Ltd.,
its general partner

 



  By: /s/ Corbin J. Robertson, Jr.     Name: Corbin J. Robertson, Jr.     Title:
Managing Partner

 

  QUINTANA ENERGY FUND-FI, LP

 

 

By:Quintana Capital Group, L.P.,
its general partner

 

By:Quintana Capital Group GP Ltd.,
its general partner

 

  By: /s/ Corbin J. Robertson, Jr.     Name: Corbin J. Robertson, Jr.     Title:
Managing Partner

 

Signature Page to Registration Rights Agreement

 





 